In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 18-1202V
                                      Filed: October 2, 2019
                                          UNPUBLISHED


    SHANNON DELEHANTY,

                         Petitioner,                          Special Processing Unit (SPU);
    v.                                                        Ruling on Entitlement; Concession;
                                                              Causation-In-Fact; Influenza (Flu)
    SECRETARY OF HEALTH AND                                   Vaccine; Radial Nerve injury
    HUMAN SERVICES,

                        Respondent.


Andrew Donald Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for petitioner.
Daniel Anthony Principato, U.S. Department of Justice, Washington, DC, for
respondent.

                                    RULING ON ENTITLEMENT1

Corcoran, Chief Special Master:

       On August 14, 2018, Shannon Delehanty (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that she received an
influenza (“flu”) vaccine on October 13, 2017, and thereafter suffered radial motor
neuropathy caused by the vaccination. Petition at 1-3. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

1
  The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This
means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On October 2, 2019, respondent filed a combined Rule 4(c) report and Proffer
(“Rule 4/Proffer”) in which he concedes that petitioner is entitled to compensation in this
case. Rule 4(c)/Proffer at 1. Specifically, respondent states that medical personal at
DICP have reviewed the petition and medical records in this case, as well as the
relevant medical literature regarding petitioner’s alleged injury. Based on that review,
“DICP opines that petitioner has a radial nerve injury. DICP further agrees that
petitioner’s radial nerve injury was caused-in-fact by the flu vaccination she received on
October 14, 2017. No other causes for petitioner’s condition were identified.” Id. at 3-4.
Respondent further agrees that the statutory six month sequela requirement has been
satisfied and as such, petitioner has satisfied all legal prerequisites for compensation
under the Act. Id.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2